
	
		III
		111th CONGRESS
		1st Session
		S. RES. 156
		IN THE SENATE OF THE UNITED STATES
		
			May 21, 2009
			Mr. Brown (for himself,
			 Mr. Kennedy, Mr. Rockefeller, Mr.
			 Dodd, Mr. Schumer,
			 Mr. Bingaman, Mr. Durbin, Ms.
			 Mikulski, Mr. Harkin,
			 Mrs. Boxer, Mr.
			 Reed, Mr. Levin,
			 Mr. Leahy, Mr.
			 Menendez, Mr. Whitehouse,
			 Ms. Stabenow, Mr. Casey, Mrs.
			 Gillibrand, Mr. Merkley,
			 Mr. Udall of New Mexico,
			 Mr. Inouye, Mr.
			 Sanders, Mr. Kaufman,
			 Mr. Burris, Mr.
			 Lautenberg, Mrs. McCaskill,
			 Mrs. Shaheen, Mr. Cardin, and Mr.
			 Akaka) submitted the following resolution; which was referred to
			 the Committee on Health, Education,
			 Labor, and Pensions
		
		RESOLUTION
		Expressing the sense of the Senate that
		  reform of our Nation's health care system should include the establishment of a
		  federally backed insurance pool.
	
	
		Whereas in the presence of a federally backed insurance
			 pool, those Americans who have become unemployed, live in rural and other
			 traditionally underserved areas, or have been unable to attain affordable
			 health insurance would benefit from consumer choice: Now, therefore, be
			 it
		
	
		That the Senate recognizes that any
			 efforts to reform our Nation's health care system should include as an option
			 the establishment of a federally backed insurance pool to create options for
			 American consumers.
		
